UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): December 11, 2007 (December 5,2007) (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 001-02217 (Commission File Number) 58-0628465 (IRS Employer Identification No.) One Coca-Cola Plaza Atlanta, Georgia (Address of principal executive Offices) 30313 (Zip Code) Registrant's telephone number, including area code: (404)676-2121 Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On December 6, 2007, The Coca-Cola Company (the “Company”) announced that Muhtar Kent, President and Chief Operating Officer of the Company, was elected Chief Executive Officer of the Company, effective July 1, 2008.Mr.Kent will continue as President of the Company.In addition, the Company announced that E. Neville Isdell, the Company’s current Chairman of the Board of Directors and Chief Executive Officerwill remain Chairman of the Board of Directors until the Company’s Annual Meeting of Shareowners in April 2009. Mr. Kent, age 55, joined the Company in 1978 and held a variety of marketing and operations roles throughout his career with the Company. In 1985, he was appointed General Manager of Coca-Cola Turkey and Central Asia. From 1989 to 1995, Mr.Kent served as President of the East Central Europe Division and Senior Vice President of Coca-Cola International. Between 1995 and 1998, he served as Managing Director of Coca-Cola Amatil Limited-Europe, and from 1999 until 2005, he served as President and Chief Executive Officer of Efes Beverage Group and as a board member of Coca-Cola Icecek. Mr.Kent rejoined the Company in May2005 as President, North Asia, Eurasia and Middle East Group, was appointed President, Coca-Cola International in January2006 and was elected Executive Vice President in February2006. He was elected to his current positions in December2006. A copy of the Company’s press release making these announcements is attached to this report as Exhibit 99.1 and is incorporated herein by reference. Item 9.01Financial Statements and Exhibits. (d) Exhibits Exhibit 99.1Press Release of The Coca-Cola Company dated December 6, 2007. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THE COCA-COLA COMPANY (REGISTRANT) Date:December11, 2007 By:/s/ David M. Taggart David M. Taggart Vice President and Treasurer 3 EXHIBIT INDEX Exhibit No. Description Exhibit 99.1 Press Release of The Coca-Cola Company dated December 6, 2007
